 In the Matter of LIEBMANN BREWERIES INC.andWHOLESALE BEERSALESMEN'S UNION, LOCAL 21, DISTILLERY, RECTIFYING AND WINEWORKERS' INTERNATIONAL UNION OF AMERICA, A. F. of L.Case No. R-2560.-Decided July 12, 1941Jurisdiction:beer and ale manufacturing industry.Practice and Procedure:petitiondismissedwhere no appropriate unit withinthe scope of the petitionWhite and Case,of New York City, byMr. Chester BordeauandMr. John E. Farrell,of Newark, N. J., for the Company.Mr. Sidney M. FeitelbergandMr. Edward K. Flaherty,both of NewYork City, for the Union.Mr. Joseph C. Gill,of counsel to the Board,DECISIONANDORDERSTATEMENT OF THE CASEOn February 18 and.April 28, 1941, respectively, Wholesale BeerSalesmen's Union, Local 21, Distillery, Rectifying and Wine Workers'International Union of America, A. F. of L., herein called Local 21,'filed with' the Regional Director for the Second Region (New YorkCity) a petition and an amended petition alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Liebmann Breweries Inc., Brooklyn, New York, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant.to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 3, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, ordered,nuns pro tuneas of April 24, 1941, an investigation upon the petitionand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.i The original petition, dated February 18, 1941, designated the petitioner as AmericanFederation of Wholesale Non-alcoholic Beverage Salesmen'sUnion,Local 21742.33 N. L.R. B., No. 77:-387450122-42-vol. 33-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 2, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and Local 21.Pursuant to notice, a hearing was held on May 15, 1941, at New YorkCity, before Daniel R. Dimick, the Trial Examiner duly designatedby the Chief Trial Examiner.The Company and, Local 21 wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made variousrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLiebmann Breweries Inc., a New York corporation,is engaged inthe manufacture of beers and ales at Brooklyn,New York. In con-nection with its business the Company maintains its principal execu-tive offices at Brooklyn,New York, andmaintains factories, ware-houses, and branch offices in NewYork, Connecticut, New Jersey,and Massachusetts.This proceeding is concerned with salesmen employedby the Com-pany who sell beer and ale.These salesmen work out ofthe Com-pany's main office in Brooklyn and its various branch offices locatedat Newark,New Jersey;Lynbrook, LongIsland, NewYork; Larch-mont, New York, in WestchesterCounty;Fairfield,Connecticut;Hartford,Connecticut;Riverhead,Long Island,New York; andBoston, Massachusetts.Such products as they sell are manufacturedat the Brooklyn,New York, plant.The office at Boston, Massachu-setts, is operatedby theCompany through a wholly owned subsidiary,whichwas organized in order -to comply with the Massachusettsliquor law.Warehouses are maintained at each of the branch officesfor distribution of beers and ales in the territoriescovered by thosebranches.Beers and ales are shipped direct from the Brooklyn plantto either the retailers or the warehouses of the respective branchoffices.Beer and ale is transported from the Company'sBrooklynplant to its branch offices in company-owned trucks, exceptthe whollyowned subsidiary office in Boston, to which beer and ale is trans-ported by private contract motor carrier.For the manufacture of beers and ales at Brooklyn, the Companypurchases cereals and hops, which are the principal raw materials LIEBMANN BRE'WE'RIES INC.389used by the Company in the operation of its business.During theyear 1940 the Company purchased raw materials valued at over$1,000,000 for use at the Brooklyn plant, 99 per cent of which waspurchased and shipped from points outside the State of New York.During this same period the Company manufactured finished prod-ucts in its Brooklyn plant valued at over $11,600,000, of whichapproximately 33 per cent was sold and shipped to points outsidethe State of New York.The Company stipulated that it is engaged in commerce withinthe meaning of the Act.H. THE ORGANIZATIONINVOLVEDWholesale Beer Salesmen's Union, Local 21, Distillery, RectifyingandWine Workers' International Union of America, is a labororganization affiliated with the American Federation of Labor. Itadmits to membership bottle-beer salesmen employed by the Companyin the New York metropolitan area, excluding New Jersey andConnecticut.III. THEAPPROPRIATE UNITLocal 21 requests a collective bargaining unit composed of bottle-beer salesmen employed by the Company who work in the New Yorkmetropolitan area, excluding New Jersey and Connecticut.Such aunit covers only the bottle salesmen working out of the Company'smain office at Brooklyn and in its Larchmont, Lynbrook, and River-head, New York, branch offices.The Company contends that the fol-lowing unit is appropriate for collective bargaining purposes : allbottle- and draught-beer salesmen employed by the Company at itsoffices in Brooklyn, New York; Newark, New Jersey; Lynbrook, LongIsland, New York; Larchmont, New York, in Westchester County;Fairfield, Connecticut; Hartford, Connecticut; Riverhead, Long Is-land, New York; and Boston, Massachusetts.The unit contended forby the Company includes not only those bottle salesmen working outof the Brooklyn main office and the branches located in New Yorkbut also draught-beer salesmen in those offices. In addition, it in-cludes all bottle- and draught-beer salesmen working out of Newark,New Jersey; Fairfield, Connecticut; Hartford, Connecticut; andBoston, Massachusetts, branch offices.The` Company employs salesmen to sell bottle and draught beer inNew York, New Jersey, Connecticut, and Massachusetts.There are27 bottle salesmen and 22 draught salesmen working out of the Com-pany's main office at Brooklyn.The salesmen in this office cover theterritory of New York City.The Larchmont branch, which is 27miles from Brooklyn, has 4 bottle and 3 draught salesmen who cover 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDall of Westchester County and part of Putnam County.'The Lyn-brook branch,which is 20 miles from the main office,has 4 bottle and7 draught salesmen who cover all of Nassau County, the western halfof Suffolk County, and the eastern portion of Queens County.3TheRiverhead branch, which is 62 miles from the main office, has 1 sales-man who covers the eastern half of Suffolk County. The Newarkbranch, which is.13 miles from the main office,has 6 bottle and 6draught salesmen who cover the 8 northern counties of New Jersey.The Fairfield branch, which is 75 miles from the main office, has 3 bot-tle and 5 draught salesmen who cover that part of Connecticut lyingbetween the New York State line and the Hartford area.The Hart-ford branch,which is approximately 100 miles from the main office,has 1 bottle salesman and 2 draught salesmen who cover an areawithin a 20-mile radius of Hartford,Connecticut.The Bostonbranch, which is approximately 250 miles from the main office, has3 bottle and 9 draught salesmen who cover an area within a 40-mile,radius of Boston. Massachusetts.For sales convenience the Company has two classes of salesmen,bottle salesmen and draught-beer salesmen.The former call pri-marily on off-premise licensees,while the latter concentrate uponselling to on-premise licensees.General policies relating to the saleof all beers and ales of the Company are determined and controlledby the general sales manager at the Company'smain office inBrooklyn.Draught-beer salesmen are authorized and requested tosell bottle beer when possible, and bottle salesmen are authorized andrequested to sell draught beer when possible.Both salesmen sellboth kinds of beer.The draught men generally collect all draughtaccounts.The bottle men generally collect all bottle accounts.Salesmen are frequently transferred from one office to another, andbottle salesmen are sometimes transferred to work as draught sales-men and vice versa.The salesmen in the Boston branch,as well asin all other branches of the Company,are hired,promoted,and dis-charged from the Brooklyn office, and they are supervised from theBrooklyn office.The branch manager at each of the Company'sbranches is in charge of both bottle and draught salesmen.All salesrecords are prepared in the main office at Brooklyn and aremaintained there.Accounts of all the Company's customers arekept in the main office.The offices of the credit managers, whohandle the extension of all credit, are also located at the main office.Both bottleand draught "salesmen work similar hours and undersimilar working conditions and receive substantially the same com-2Westchester and Putnam Counties are located in New York StateLocal 21 contendsthey are included in the New York metropolitan area3Nassau, Suffolk, and Queens Counties are located in New York StateLocal 21 contendsthey are included in the New York metropolitan area LIEBMANBREWERIES INC.391pensation.4All salesmen's routes and salaries are fixed in theBrooklyn main office.Draught and bottle salesmen cooperate witheach other in obtaining new accounts for both bottle and draughtbeer and both cooperate to maintain old accounts.There is a com-munity of interests between the bottle and draught salesmen, and theactivities of both groups are interrelated and interdependent.The community of interest between the two groups of salesmenwas not refuted by any evidence produced at the hearing by theUnion.The Union introduced a letter from the secretary-treasurerof the International Union in which it was stated that Local 21'smembership was to be limited to bottle- and can-beer salesmen sellingin the New York metropolitan area, excluding New Jersey.Thecharter of the Union contains no such jurisdictional limitation.So far as the record discloses there is no history of collective bar-gaining for the Company's salesmen on the basis of the unitcontended for by Local 21 or the unit claimed by the Company.sIn view of the circumstances of the case, we believe that the unitalleged by Local 21 is inappropriate for purposes of collective bar-gaining, and we so find.We shall therefore dismiss the petition.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, above, a bargaining unit sought tobe established by the petition is not appropriate, we find that noquestion has arisen concerning the representation of employees of theCompany in an appropriate unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSION OF LAWNo question concerning the representation of employees of Lieb-mann Breweries Inc., Brooklyn, New York, in a unit which isappropriate for purposes of collective bargaining has arisen withinthe meaning of Section 9 (c) of the National Labor Relations Act.'The method of computing compensation is different in that bottle salesmen are paid$35 a week base rate and a certain commission on each case, while the draught salesmenare paid on the average of $40 base rate a week plus a commission on all draught beersold.Generally, the earnings of the bottle and draught salesmen are approximately thesame..5Local 21 contends thatMatter of Christian Feigenspan Brewing CoandAmericanFederation of Wholesale Non-Alcoholic Beverage Salesmen's Union, No.21742,affiliatedwith the American Federation of Labor,29 N. L R B 1136, is controlling here andssupports its contentions as to the alleged appropriate unit.We believe, however, thatthat case is not controlling here.SeeMatter of P. Ballantine &Sons andWholesale BeerSalesmen's Union, Local 21, Distillery, Rectifying andWineWorkers' International Unionof America, A. F of L.,decided this day.CompareMatter of P Ballantine &Sons andWholesale Licensed Alcoholic Beverage Salesmen's Union,#20376-B, Beer Division-,A. F. ofL.,18N. L .B 1007. 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor-Relations Board hereby orders that the peti-tion for investigation and certification of representatives of em-ployees of Liebmann Breweries Inc., Brooklyn, New York, filed byWholesale Beer Salesmen's Union, Local 21, Distillery, Rectifyingand Wine Workers' International Union of America, affiliated withthe American Federation of Labor, be, and it hereby is, dismissed.Mr. EDWIN S. Sz&rru, dissenting :I dissent from the ruling of the majority dismissing the petitionin this case.The facts in this case are substantially identical withthose in theBallantinecase e decided this day, and theFeigenspancase.7For the reasons stated by the Board in its decision in theFeigen$pancase, and by me in my dissenting opinion in theBallan-tinecase, I would find that the unit requested by Local 21 is appro-priate for the purposes of collective bargaining and that an electionshould be held..Matter of P. Ballantine t SonsandWholesale Beer Salesmen'sUnion, Local 21, Dis-tillery,Rectifying and Wine Workers' International Union of America,A. F.of L, 33 N. L.R. B. 374:14Matter of Christian Feigenspan Brewing CompanyandAmerican Federation of Whole-saleNon-Alcoholic Beverage Salesmen's Union, No. 21742, affiliated with the AmericanFederation of Labor,29 N. L. R. B. 1136.